DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11-15 and 17-23 are allowed.

REASONS FOR ALLOWANCE
Claim(s) 11-15 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest art of record, US Patent Application Publication 2009/0177591 to Thorpe et al. teaches “According to one aspect, presented is a useful new mechanism that facilitates the atomic exchange of large baskets of securities in a combinatorial exchange. Some embodiments of the exchange offer institutions who wish to trade large positions a new alternative to existing methods of trading. In one embodiment of an exchange, institutions submit encrypted orders which are crossed (buys, sells, shorts, and longs, for example, are matched) leaving a "remainder". The exchange proves facts about the portfolio risk of this remainder to third party liquidity providers without revealing the securities in the remainder. The third parties learn either (depending on the setting) the portfolio risk parameters of the remainder itself, or how their own portfolio risk would change if they were to incorporate the remainder into a portfolio they submit. They submit bids on the commission, and the winner supplies necessary liquidity for the entire exchange to clear. According to another aspect, an "institution" (a firm who invests in financial markets) wishes to execute a large basket of trades, and mitigate execution risk by having an intermediary--for example, an investment "bank"--take on the 
The closest art of record, US Patent Application Publication 2016/0092988 to Letourneau teaches “Systems and methods for transferring digital assets amongst a network of distributed users without the need to transfer the assets to an external party, such as an escrow agent, are provided. The transferring of assets may be in the form of electronic transactions between pluralities of currencies or assets. Temporary and localized escrow services may be created on a user terminal for safely overseeing the process of transferring digital assets. The trade instructions and execution orders for the transfer of assets may be validated over a de-centralized network of user terminals, such as the user terminals of traders. This type of network allows secure peer-to-peer electronic transactions to occur between distributed and anonymous users or participants, which are assumed to be trustless. In such networks, the transactions may be handled by cryptographic mathematical algorithms and which are known to be identical across all users or participants of the same network.”
The closest NPL of record, A Secure Two-Party Bartering Protocol Using Privacy-Preserving Interval Operations, to Wetzel, et al. discloses “Specifically, in this approach each party holds a publicly known set of commodities. Further-more, each party has a private utility function that allows the mapping of each commodity to a monetary value in a particular (integer) interval. A win-win trade is characterized by the fact that both parties benefit from trading (a subset of) their commodities. That is, the monetary value of the commodities they receive is greater than the monetary value of the 
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the system and method which:
initiating a bond selling process via at least one first client of the distributed computer system, said bond selling process being homomorphically encrypted via a first partial homomorphic encryption engine located within the at least one first client;
initiating a bond buying process via at least one second client of the distributed computer system comprising the homomorphic cryptographically secure electronic peer-to-peer bond-trading network which preserves privacy and secrecy of the bond order data from third parties, said bond buying process being homomorphically encrypted via a second partial homomorphic encryption engine located within the at least one second client;
encrypting time stamps homomorphically and adding the homomorphically encrypted time stamps in a server having a processor and memory to all inputs and sort orders obtained from the homomorphically encrypted bond selling and buying processes to prioritize trade fulfillments based on trade order details gathered during the homomorphically encrypted bond selling and buying processes;
performing a check to determine whether trades should be routed internally by performing a zero knowledge (ZK) proof upon encrypted orders;
performing a check to determine whether to route the trades internally across different groups within specific entities before trading among different entities by performing a zero knowledge (ZK) proof of order data;
executing an order matching algorithm across an entire universe of available bonds from all other potential counterparties when trades are not routed internally, said homomorphically encrypted 
enriching generated matched trades with third party prices;
performing a check to determine whether the buyer or seller requires seeing a final price before final confirmation; and
sending trade tickets to order management systems and performing regulatory reporting based upon the buyer and/or seller confirming the final price before final confirmation when required by the check, otherwise allowing a trade to expire when the buyer or seller requires seeing the final price before final confirmation and fails to respond to the final confirmation.

Reasons for Patent Eligibility
Based on the 2019, 35 U.S.C 101 guidance, effective January 7th, 2019:
Under Step 2A, prong 1:
The claims recite an abstract idea of executing an order matching algorithm to match trades, sending trade tickets to order management system, and performing regulatory reporting based on if the trade expires or not (describing commercial and legal interactions).

The claimed concept falls into the category of organizing human activity, specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; sales activities or behaviors; business relations)

Under Step 2A prong two, the claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application.

The claimed invention recites the limitations:
nitiating a bond selling process via at least one first client of the distributed computer system, said bond selling process being homomorphically encrypted via a first partial homomorphic encryption engine located within the at least one first client;
initiating a bond buying process via at least one second client of the distributed computer system comprising the homomorphic cryptographically secure electronic peer-to-peer bond-trading network which preserves privacy and secrecy of the bond order data from third parties, said bond buying process being homomorphically encrypted via a second partial homomorphic encryption engine located within the at least one second client;
encrypting time stamps homomorphically and adding the homomorphically encrypted time stamps in a server having a processor and memory to all inputs and sort orders obtained from the homomorphically encrypted bond selling and buying processes to prioritize trade fulfillments based on trade order details gathered during the homomorphically encrypted bond selling and buying processes;
performing a check to determine whether trades should be routed internally by performing a zero knowledge (ZK) proof upon encrypted orders;
performing a check to determine whether to route the trades internally across different groups within specific entities before trading among different entities by performing a zero knowledge (ZK) proof of order data;
executing an order matching algorithm across an entire universe of available bonds from all other potential counterparties when trades are not routed internally, said homomorphically encrypted bond selling and buying processes remaining encrypted during execution of said matching algorithm, otherwise a report being generated when trades are routed internally;
enriching generated matched trades with third party prices;
performing a check to determine whether the buyer or seller requires seeing a final price before final confirmation; and
sending trade tickets to order management systems and performing regulatory reporting based upon the buyer and/or seller confirming the final price before final confirmation when required by the check, otherwise allowing a trade to expire when the buyer or seller requires seeing the final price before final confirmation and fails to respond to the final confirmation.


These are meaningful limitations that are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application 

For the reasons stated above, claims 11-15 and 17-23 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694